         Case 1:21-cv-02684-VEC Document 23 Filed 05/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



SYRACUSE MOUNTAINS
CORPORATION,

                      Plaintiff,                    Docket No.: 1:21-cv-02684-VEC

              v.                                    NOTICE OF MOTION TO DISMISS
                                                    COMPLAINT
PETRÓLEOS DE VENEZUELA S.A.,
                                                    ORAL ARGUMENT REQUESTED
                      Defendant.



       PLEASE TAKE NOTICE that, based upon the Memorandum of Law in Support of the

Motion to Dismiss Complaint, dated May 21, 2021, and all other pleadings and papers previously

filed and served in this action, Defendant Petróleos De Venezuela, S.A., by its undersigned

counsel, hereby moves this Court, before the Honorable Valerie Caproni, at the United States

District Court for the Southern District of New York, for an order dismissing the Complaint filed

by Plaintiff Syracuse Mountains Corporation.


Dated: May 21, 2021                         Respectfully submitted,
       New York, New York
                                            HOGAN LOVELLS US LLP

                                            By:     /s/ Dennis H. Tracey
                                                    Dennis H. Tracey
                                                    390 Madison Avenue
                                                    New York, NY 10017
                                                    Phone: (212) 918-3000
                                                    Fax: (212) 918-3100

                                                    Richard Lorenzo (admitted pro hac vice)
                                                    600 Brickell Avenue, Suite 2700
                                                    Miami, FL 33131
                                                    Phone: (305) 459-6500
                                                    Fax: (305) 459-6550
         Case 1:21-cv-02684-VEC Document 23 Filed 05/21/21 Page 2 of 2




                                                 richard.lorenzo@hoganlovells.com

                                                 Catherine Bratic (admitted pro hac vice)
                                                 609 Main Street, Suite 4200
                                                 Houston, TX 77002
                                                 Phone: (713) 632-1400
                                                 Fax: (713) 632-1401
                                                 catherine.bratic@hoganlovells.com

                                                 Counsel for Defendant
                                                 Petróleos de Venezuela, S.A.

TO (via ECF):

Nicholas Swerdloff
HUGHES HUBBARD & REED LLP
One Battery Park Plaza
New York, NY 10004
Telephone: (212) 831-6167
Facsimile: (305) 351-9771
Email: nicolas.swerdloff@hugheshubbard.com

Michael A. DeBernadis
HUGHES HUBBARD & REED LLP
1775 I Street, N.W.
Washington, D.C. 20006-2401
Telephone: (202) 721-4678
Facsimile: (202) 729-4678
Email: michael.debernardis@hugheshubbard.com

Counsel for Plaintiff




                                             2
